DETAILED ACTION
Claims 1-28 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 1, line 13, it appears the term “transitioning” should be changed to “the transitioning”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claim 1, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Osder et al. (U.S. Pat. No. 6,885,917, hereinafter “Osder”) in view of Skonieczny et al. (U.S. Pat. No. 5,238,203, hereinafter “Skonieczny”).
Specifically, regarding Claim 1, Osder discloses a method of operating an aircraft, the method comprising: operating the aircraft in a first mode comprising determining an attitude based on a pilot stick signal generated by a pilot stick assembly, determining a first rate command based on the determined attitude using an attitude controller, determining an actuator command based on the determined first rate command, determining the actuator command comprising using a rate controller having an integrator, and providing an output of the rate controller to an actuator, wherein a translational speed or an attitude of the aircraft is proportional to an amplitude of the pilot 
However, Skonieczny discloses transitioning from the first mode to a second mode when a velocity exceeds a first velocity threshold (col. 1, ll. 57-62, col. 6, ll. 3-18, col. 10, ll. 22-27), transitioning comprising fading out a gain of the attitude controller over a first period of time (col. 9, ll. 16-18), and operating in the second mode comprising providing the pilot stick signal to an input of a rate controller (22; FIG. 2, col. 12, ll. 55). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Skonieczny with the method of Osder to alleviate operational difficulties in compensating for high speed aircraft activities.
Regarding Claim 3, Osder discloses substantially all of the limitations of the present invention, and further discloses determining the attitude based on the pilot stick signal comprises determining the translational speed based on the pilot stick signal by determining a forward speed component based on a cyclic longitude stick control portion of the pilot stick signal (col. 7, line 62 - col. 8, line 5), and determining a lateral speed component based on a cyclic latitude stick control portion of the pilot stick signal, and determining a pitch attitude based on the determined forward speed component and a roll attitude based on the determined lateral speed component (col. 7, ll. 5-9).
Regarding Claim 10, Osder discloses that the first mode comprises a translational rate command, wherein a speed of the aircraft is proportional to the pilot stick signal (col. 7, 50-52, col. 7, line 62 - col. 8, line 5). 
Regarding Claim 11, Osder discloses that the first mode comprises an attitude command, wherein an attitude of the aircraft is proportional to the pilot stick signal (col. 7, line 62 - col. 8, line 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osder and Skonieczny in view of Cherepinsky (U.S. Pat. No. 9,102,400).
The combination of Osder and Skonieczny discloses substantially all of the limitations of the present invention, but does not disclose the claimed signals.  However, Cherepinsky discloses determining that the attitude based on the pilot stick signal comprises determining a pitch attitude based on a cyclic longitude stick control portion of the pilot stick signal and determining a roll attitude based on a cyclic latitude stick control portion of the pilot stick signal (col. 2, ll. 43-55).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherepinsky with those of Osder and Skonieczny to provide compensation to account for cross-axis feel and greatly open design space for tactile cueing in multi-axis controllers.
 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Osder and Skonieczny in view of Sup (Korean Pat. No. KR101682423).
The combination of Osder and Skonieczny discloses substantially all of the limitations of the present invention, but does not disclose the claimed coupling.  However, Sup discloses that (i) decreasing the value of the integrator comprises coupling the output of the integrator to an input of the integrator via a first feedback path (wherein the summed value is limited; lines 119-137 of the English translation submitted October 23, 2020), as recited in Claim 8, and (ii) the first feedback path comprises a limiter (lines 128-130), as recited in Claim 9.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sup with the teachings of the combination of Osder and Skonieczny to eliminate a roll error that occurs when an amount of roll trim is not accurately applied in an asymmetric loading configuration.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is (313) 446-6518.  The examiner can normally be reached 12-9 ESTPM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.   
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833